217 S.E.2d 128 (1975)
26 N.C. App. 732
Gloria V. GEORGE
v.
WAKE COUNTY OPPORTUNITIES, INC.
No. 7510SC187.
Court of Appeals of North Carolina.
August 6, 1975.
Certiorari Denied October 7, 1975.
*130 Davis, Davis & Debnam by F. Leary Davis, Jr., and W. Thurston Debnam, Jr., Zebulon, for plaintiff-appellee.
Kimzey, Mackie & Smith by James M. Kimzey, Raleigh, for defendant-appellant.
Certiorari Denied by Supreme Court October 7, 1975.
ARNOLD, Judge.
Defendant contends that the trial court erred in finding that plaintiff's discharge was wrongful and in granting her motion for summary judgment. The voluminous materials offered in support of the motion do not reveal the existence of any genuine issues of material fact. The question then is whether plaintiff was entitled to judgment as a matter of law.
Defendant argues (1) that plaintiff's contract of employment was for an indefinite period and therefore was terminable at will, and (2) that, even if its dismissal procedures are considered to have been made part of the contract, defendant has complied with them. Under either view, defendant argues, judgment for plaintiff was contrary to law and must be reversed. We agree.
It is well settled in North Carolina that a contract of employment for an indefinite period of time is terminable by either party at will. Scott v. Burlington Mills, 245 N.C. 100, 95 S.E.2d 273 (1956); Howell v. Credit Corp., 238 N.C. 442, 78 S.E.2d 146 (1953). Although alleged by plaintiff, there is nothing in the record to indicate that the dismissal procedure was incorporated into her contract. Without some such provision, defendant had the right to dismiss Mrs. George at any time and for any reason.
Assuming, however, that the parties did contemplate at the time of hiring that dismissal would be governed by established personnel procedures, or that a failure to follow procedural safeguards required by the Office of Economic Opportunity states a cause of action, the record shows that defendant in fact did comply with its written policies and procedures. These provide that "[d]ismissal of Center Directors is at the discretion of the Executive Director and such action will be taken after disciplinary action as outlined in Personnel Policies has been completed." Under Personnel Policies the employee must be given two weeks' notice of appeal as provided under Grievances. Under Grievances the employee may appeal within fifteen days of dismissal to the Grievance Committee of the Board of Directors.
Plaintiff's exhibits show that on 26 July 1968 she was given notice by defendant's Executive Director that her employment would terminate as of 12 August 1968. By letter dated 9 August 1968 plaintiff requested a grievance hearing, which was held on 26 August 1968. The Grievance Committee recommended that Mrs. George be reinstated for a two-week probationary period during which her relationship with the Executive Director would be reassessed and the Executive Committee would make a final disposition. On 28 August 1968 the Board of Directors decided to postpone action on the Grievance Committee's report. On 10 September 1968 the Board voted to terminate plaintiff's employment.
From the foregoing it is clear that the Executive Director had the authority in his discretion to dismiss plaintiff subject to her right to appeal to the Grievance Committee. Moreover, nothing in the personnel procedures can be construed to require the Board of Directors to accept the Committee's recommendation. While plaintiff may have been entitled to certain procedural safeguards, which she was afforded, she did not have a substantive right to retain her employment.
The record simply does not support the trial court's holding that plaintiff's employment was wrongfully terminated. The judgment in her favor must be
Reversed.
MARTIN and CLARK, JJ., concur.